UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2173


RICHARD R. CADMUS, JR.,

                    Plaintiff - Appellant,

             v.

FREDERICK COUNTY SHERIFF’S OFFICE; ROBERT T. WILLIAMSON,
Sheriff; LEONARD MILHOLLAND, Former Winchester City Sheriff;
ELIZABETH KELLAS BURTON, Judge; JOHN DOES 1-25,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Michael F. Urbanski, District Judge. (5:15-cv-00053-MFU-JCH)


Submitted: March 30, 2017                                         Decided: April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Richard R. Cadmus, Jr., Appellant Pro Se. Rosalie Fessier, TIMBERLAKE, SMITH,
THOMAS & MOSES, PC, Staunton, Virginia; Erin Rose McNeill, Assistant Attorney
General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard R. Cadmus, Jr., seeks to appeal the district court’s order adopting the

magistrate judge’s report dismissing some of Cadmus’ claims with prejudice and others

without prejudice. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46

(1949). We conclude that the order Cadmus seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y,

Inc., 807 F.3d 619, 623-24, 629-30 (4th Cir. 2015). Accordingly, we dismiss the appeal

for lack of jurisdiction, and remand to the district court with instructions to allow Cadmus

to file an amended complaint. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                          DISMISSED AND REMANDED




                                             2